
	
		II
		111th CONGRESS
		1st Session
		S. 897
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2009
			Mr. Hatch introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Budget
		
		A BILL
		To limit Federal spending to 20 percent of
		  GDP.
	
	
		1.Short titleThis Act may be cited as the
			 Limitation on Government Spending Act
			 of 2009.
		2.Limit on Federal
			 spending
			(a)DefinitionSection
			 3 of the Congressional Budget Act of 1974 (2 U.S.C. 622) is amended by
			 inserting at the end the following:
				
					(11)Federal
				spending limitThe term Federal spending limit
				means—
						(A)with respect to
				fiscal year 2011, outlays not exceeding 22 per cent of the GDP;
						(B)with respect to
				fiscal year 2012, outlays not exceeding 21 per cent of the GDP; and
						(C)with respect to
				fiscal year 2013 and fiscal years thereafter, outlays not exceeding 20 per cent
				of the GDP.
						(12)GDPThe
				term GDP means the gross domestic product for the relevant
				fiscal year as most recently estimated by
				CBO.
					.
			(b)Federal
			 spending limit point of orderSection 311 of the Congressional
			 Budget Act of 1974 (2 U.S.C. 642) is amended by inserting at the end the
			 following:
				
					(d)Federal
				spending limit point of order
						(1)In
				generalIt shall not be in order in the Senate to consider any
				bill, joint resolution, amendment, or conference report that includes any
				provision that would result in a deficit for a fiscal year that exceeds the
				maximum deficit amount or Federal spending limit, as applicable, for such
				fiscal year.
						(2)Waiver or
				suspensionThis subsection may be waived or suspended in the
				Senate only by the affirmative rollcall vote of three-fifths of the Members,
				duly chosen and sworn.
						(3)AppealsAppeals
				in the Senate from the decisions of the Chair relating to any provision of this
				subsection shall be limited to 1 hour, to be equally divided between, and
				controlled by, the appellant and the manager of the bill or joint resolution.
				An affirmative vote of three-fifths of the Members of the Senate, duly chosen
				and sworn, shall be required to sustain an appeal of the ruling of the Chair on
				a point of order raised under this
				subsection.
						.
			
